Citation Nr: 0914406	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active service from October 1984 to August 
1994, including a tour in Southwest Asia from January 1991 to 
May 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is trying to establish his entitlement to service 
connection for PTSD.  Service connection for PTSD requires a 
current medical diagnosis of this condition (in accordance 
with DSM-IV, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor(s) actually occurred; and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The Veteran's post-service medical records, including those 
concerning his evaluation and treatment at a local VA Medical 
Center (VAMC), establish the required PTSD diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes the Veteran engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2007); 38 C.F.R. §§ 3.304(d) and (f)(1) 
(2008).

Where, however, VA determines either that the Veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, the Veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2007); 38 C.F.R. § 3.304(d), (f) (2008); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  This 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

While the Veteran's military personnel records, including his 
DD Form 214, confirm he served in Southwest Asia from January 
1991 to May 1991, his mere presence there does not 
immediately establish that he served in a combat position.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), affirmed 
on reconsideration, 1 Vet. App. 406 (1991).  Nor is his 
military occupational specialty (MOS) of single channel radio 
operator prima facie evidence of combat experience.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Further, as the RO has 
noted correctly, he did not receive any combat-related awards 
or commendations that would serve to establish combat with 
the enemy.  Therefore, independent evidence is necessary to 
corroborate his alleged stressors.

In September 2004, the Veteran submitted a completed PTSD 
questionnaire with an 8-page letter attached describing his 
in-service stressors.  He stated he was a Sergeant in the HHD 
DIVARTY, 1ST ID.  Approximately one week after arriving in 
Saudi Arabia, the Veteran described a rocket attack about 150 
yards from him.  

Further, while in Saudi Arabia, the Veteran described 
witnessing another service member, a specialist who worked 
with the MET Section, catch on fire while burning stools.  He 
stated the Sergeant S. also saw the service member catch on 
fire, and both rushed to throw a blanket on him.  He recalled 
hearing the service member screaming and shaking and 
remembers seeing both flesh and hair come off.  

Again in Saudi Arabia, the Veteran stated that DTAB (MLRS), 
their sister unit who shared a building with them, went out 
on a fire mission and fired the wrong way.  This resulted in 
a rocket of cluster bombs exploding about 500-700 yards 
outside of his unit's perimeters; he recalled everyone 
hitting their foxholes.  

The Veteran also described being separated from his convoy 
due to mechanical problems.  He then went through a decimated 
Iraqi tank battalion, which blew up and started smoking right 
next to the convoy path.  To avoid this, he then took another 
route and ended up being surrounded by Iraqis with weapons.  
The Iraqis threw up their hands in surrender.  After the 
cessation of hostilities, he recalled seeing dead people 
everywhere.  He stated he went into refugee camps where the 
people had no food or water, and provided them with supplies.  
Particularly, with the refugee camp, he recalled being 
surrounded in his vehicle by hundreds of starving people.

The day after the war ended, the Veteran described going to 
drop some stuff off at DIV headquarters.  On the way home, he 
found an Iraqi bunker with AAA guns up on a hill about a half 
mile off the road.  At the bunker, there was total carnage 
with over 48 dead bodies.  He recalled the smell of death, 
blood, fleas, and bugs was immense.  This site was near the 
oil fires off the road that ran from Kuwait City to Scfwan.

The Veteran also said that his commander, Major H. C., had 
been killed on Top Line road.  He then pilfered the vehicle 
that his commandeer died in.

In November 2004, in response, the RO submitted this 
information to the U. S. Army and Joint Service Records 
Research Center (JSRRC), known at the time as the U. S. Armed 
Services Center for Unit Records Research (CURR), to try to 
verify these alleged events.  

The CURR request indicated:  (1) there was no attack on 
January 12, 1991; (2) there was a false report of a gas 
attack on January 19, 1991; (3) on February 14, 1991, a scud 
missile disintegrated in flight over Hafir Al Batin with no 
causalities; and (4) they were unable to confirm the wounding 
or death of Sergeant Sislo.

Following the certification of the Veteran's claim to the 
Board in August 2006, the Veteran submitted two letters - one 
written by himself in July 2007 and one written by his 1st 
Sergeant David Sislo in July 2008.  Both of these letters 
describe the Veteran's claimed in-service stressors in more 
detail than was originally provided to the RO.  Specifically, 
these letters show that he and Sergeant S. witnessed a 
soldier (W. T. S.) burn himself while performing his duties.  
These letters also confirm that fired missiles landed 
extremely close to their unit on February 17, 1991.  Further, 
the letters confirm that on February 22, 1991, both the 
Veteran and Sergeant Sislo were separated from their convoy, 
drove by exploding tanks, and got lost in Iraq with enemy 
soldiers.  Since this information was received after the 
Veteran's claim was certified to the Board, the RO has not 
been given the opportunity to verify these stressors.  VA 
must attempt to corroborate these alleged stressors before 
deciding his claim for service connection for PTSD.

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's stressor 
information as described in the July 2008 
letter from the Veteran's 1st Sergeant, 
David Sislo to the U.S Army and Joint 
Services Records Research Center (JSRRC), 
and any other appropriate records 
repository, for research into 
corroboration of the claimed stressors.  
The JSRRC should be provided a copy of 
any information obtained concerning the 
events in question.  Follow up on any 
additional action suggested by the JSRRC.  

2.  If, and only if, at least one 
stressor is verified, schedule the 
Veteran for a VA psychiatric examination.  
The claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s) found to be corroborated by 
the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must then determine 
whether the Veteran has PTSD according to 
the requirements of DSM-IV and, if he 
does, whether any in-service stressor(s) 
found to be established by the evidence 
is the cause of this condition.  The 
examiner must be instructed that only the 
events objectively verified may be 
considered as valid stressors and have 
the examiner specify the stressor(s) that 
provided the basis of the diagnosis.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

